DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
Claims 1-14 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance: In view of the 02/24/2021 claim amendments, the rejections under 35 U.S.C. 112(b) are withdrawn. While the figures do not show the claimed “clutch-like lever”, the Examiner has determined that a person having ordinary skill in the art would be able to understand how to design a lever as claimed in order to allow it to function as a power switch that can be activated by a user.
Wu (2014/0111121) and Meyers (2011/0295454). While Wu teaches a switch that allows a user to activate a boost battery, Wu does not expressly recite “an upper limit of output power produced by a motor when a user fully opens a throttle”, where a “user controllable signal” causes a system to ignore this upper limit. Meyers also fails to teach these limitations, as Meyers is directed to providing power based on a throttle, and not to boosting power or ignoring limits on power when receiving a “user controllable signal” different from a throttle signal. The Examiner notes for the record that the claimed “user controllable signal” is interpreted in view of its meaning in the specification, in that it is considered a signal that is separate from a throttle signal. See P[0016] of the Applicant’s specification, which shows that the signal is provided by a switch such as a pushbutton, therefore, the claimed invention is limited to this interpretation in view of the specification, particularly in view of the requirements of 35 U.S.C. 112(a), and the Applicant cannot later redefine the “user controllable signal” as simply a conventional request for additional power or torque by, for example, a user simply pushing an accelerator pedal past some limit.
Additional prior art found in an updated search includes Okamura et al. (8,093,843). While Okamura et al. does teach canceling a limit on boosting or a limit on output torque (see Abstract of Okamura et al.), Okamura et al. does not teach that “an upper limit of output power produced by a motor when a user fully opens a throttle”, as the limits of Okamura et al. may be canceled by a driver simply demanding more power by an accelerator pedal or throttle, and does not teach a “user controllable signal” different from a throttle signal that cancels these limits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662